Citation Nr: 9911152	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred during the period from March 1 to March 8, 1994 at 
the Community Medical Center in Missoula, Montana.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1953.

Service connection is in effect for schizophrenic reaction, 
paranoid type, rated as 100 percent disabling since December 
1990.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from action by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) in Fort 
Harrison, Montana.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the M&ROC in August 1994, of 
which a transcript is of record.

The Board remanded the case in June 1997.


FINDINGS OF FACT

1.  Service connection has been granted for schizophrenic 
reaction, rated as 100 percent disabling since 1990. 

2.  The March 1 to March 8, 1994 private care was for 
evaluation of what appeared to be serious, possibly recurrent 
life-threatening symptoms related to very recent aortic 
aneurysm surgery by VA and maybe reasonably construed as 
having been an emergency.  

3.  Evidence and medical opinion establishes a reasonable 
probability that the March 1 to March 8, 1994 care was under 
circumstances for which comparable and immediately adequate 
VA facilities have not been demonstrated to have been 
reasonably and feasibly available; and in any event, an 
attempt to use VA facilities beforehand would have been 
impractical.  


CONCLUSION OF LAW

The criteria for reimbursement of the cost of unauthorized 
medical treatment from March 1 to March 8, 1994 have been 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that although 
the decision to authorize such non-VA care or not is 
discretional within VA and the Secretary under cited 
provisions, the right of a veteran to appeal thereon is 
basic.  See Zimick at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a vocational 
rehabilitation program; and 

(2) medically determined to have been in 
need of care or treatment to make 
possible such veteran's entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, etc.; and

(3)  VA or other federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  




The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).


Factual Background

In essence, on February 18, 1994, the veteran underwent 
surgical repair of an abdominal aortic aneurysm at the VA 
Medical Center located in Salt Lake City, Utah.  On at least 
one occasion in late February, just prior to his discharge, 
the veteran experienced an episode of vomiting in the rest 
room of his hospital ward.  [It is noteworthy that the 
aneurysm had originally been found at the VA facility in Ft. 
Harrison and he was sent to Salt Lake City for the 
procedure.]

The veteran was subsequently discharged, and taken to the 
Salt Lake City Airport by taxicab.  He has since indicated 
that his own automobile was in the VA facility's parking lot, 
so that flying home left him without transport and he was 
picked up by family members.  The veteran has stated that he 
experienced another bout of vomiting at the airport.

At the personal hearing in August 1994, the veteran testified 
that during the course of his flight from Salt Lake City to 
Montana, he vomited on several occasions.  And upon landing, 
the veteran continued to experience persistent nausea and 
vomiting, as a result of which he was taken by family members 
to the Community Medical Center in Missoula, Montana, for 
treatment.  

The private hospital report is of record in toto.  On 
admission, the veteran was severely dehydrated with an 
elevated creatinine.  During the course of hospitalization, 
it was determined that the veteran was suffering from a 
partial obstruction of the third portion of his duodenum, 
quite possibly the result of his previous surgery for repair 
of an abdominal aortic aneurysm.  

Several statements are of record from D. W., M.D., relating 
to the circumstances of the veteran's care.  It was noted 
that he had undergone abdominal surgery, and although he had 
good post-surgical progress, he did have several episodes of 
vomiting which were felt to be due to a flu going around the 
hospital.  The physician noted that the veteran had been sent 
home by plane, during which trip he had repeated bouts of 
vomiting and nausea, including before, during and after the 
flight, and again in his residence the night he arrived home.  
His family was distressed and concerned and took him to the 
nearest hospital the following morning.  At that time, he was 
found to be dehydrated.  

The veteran's creatinine was elevated and it was felt that he 
might have had renal injury during the surgery.  However, 
although the laboratory values improved, he continued to 
vomit; it was determined that he was experiencing an 
obstruction secondary to the prior VA surgery for the 
abdominal aneurysm.  Subsequent work-up confirmed this 
finding.



Dr. W. has expressed the opinion that 

I strongly feel that this was an 
appropriate emergency admission 
considering his high creatinine, 
persistent nausea and vomiting.  I do not 
feel it would have been appropriate to 
transfer him to the VA Hospital directly 
from the Emergency Room because of these 
symptoms.  I therefore believe it was 
entirely appropriate to admit him 
directly to our facility.

Collateral information of record notes that the veteran had 
been admitted to the emergency room at 2150 hours on March 1, 
1994, and the following day, the hospital contacted VA as 
required.  Two days later, VA responded that a VA physician 
had held that VA care was feasibly available.  He was in the 
private facility for 8 days prior to being sent to the Ft. 
Harrison VA facility.

Another statement from Dr. W. was to the effect that he fully 
stood by his prior statement.  Specifically, he further 
reported that the veteran's high uric acid level, in addition 
to his high creatinine levels, combined with the clinical 
symptoms, indicated that he had either hydration or renal 
failure as the result of complications of his prior VA 
surgery.  He specifically opined that the delay in correcting 
his hydration, by transferring him at that point to VA, would 
have been inappropriate and detrimental to the veteran's 
health.

Another physician, J.C., M.D., provided a statement to the 
effect that when the veteran was admitted to the private 
facility approximately two weeks after abdominal aneurysm 
repair in Salt Lake City, Utah, 


He was having severe abdominal pain, 
nausea and vomiting.  He was extremely 
ill and required immediate attention.  
UGI endoscopy demonstrated large volume 
gastric retention with apparent extrinsic 
compression in the distal duodenum.  It 
was assumed that this was related to his 
abdominal aortic aneurysm surgery and 
might well be transient if decompression 
and nutritional support could be 
provided.  With that in mind, a special 
gastrojejunal suction feeding tube was 
passed beyond the obstruction employing 
endoscopy and fluoroscopy which allowed 
us to decompress the stomach while 
feeding through the jejunum 
simultaneously.  (The veteran) was 
subsequently transferred to (the other VA 
facility in Fort Harrison) for further 
care. 

It was felt that these endoscopic 
treatments required immediate attention 
and this was not readily available at our 
local VA facility.

Notations are of record from a VA physician evaluating the 
situation to the effect that the observations of the veteran 
in the admitting room showed that he was in acute distress 
other than his history of vomiting and laboratory values; and 
that his continued "lack of acute distress" was noted 
thereafter as well, all of which rendered him sufficiently 
stable to be transferred for VA consultation.


Analysis

Initially, the Board finds that the veteran's claim for 
reimbursement for private care from March 1 to March 8, 1994 
at the Community Medical Center in Missoula, Montana, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.   

Thus, since the veteran meets all other requirements, there 
are basically only two final questions to be resolved, 
namely, was his situation an emergency, and was there a 
reasonably feasible VA facility which could handle the 
medical question as contemplated within the scope of 
pertinent regulatory guidelines.

The first issue to be resolved is whether the herein 
concerned circumstances constituted an emergency.  The Board 
finds that there is every reasonable basis for finding in the 
affirmative.  

The veteran had an abdominal aortic surgical repair in 
February 1994, and about two weeks later, although he had 
vomited at least once shortly before VA hospital discharge, 
he was discharged and flown home.  In the interim prior to 
his arrival home, specifically before, during and after the 
flight, he had apparently vomited repeatedly, had abdominal 
pain and nausea.  And although his family took him home, when 
he continued to have similar symptoms, they not unreasonably 
decided to take him to the nearest private emergency room at 
which point he was described as dehydrated and with elevated 
creatinine and abdominal discomfort.    

It is noteworthy that the veteran also has service connection 
for a psychiatric disorder that has been rated at 100 percent 
disabling for some years.   

Thus, what may or may not appear to be an emergency to the 
veteran, with clearly defined diminished capacity, not to 
mention to his family who concomitantly knew of his recent 
serious abdominal surgery, is certainly subject to genuine 
concern and clearly merits an interpretation in the manner 
most favorable as it relates to the veteran.

Abundantly supportive of this assessment are the specific, 
direct, detailed, annotated opinions rendered by more than 
one physician that the veteran's care was emergent and that 
his condition was such that he needed to remain at that 
private facility for the brief period in March.  Soon 
thereafter, he was indeed moved to a nearby VA facility.   

Since the veteran is rated as 100 percent disabled due to a 
service-connected psychiatric disability, let alone his 
recent serious abdominal aortic aneurysm surgery, it is 
inappropriate to expect from him standard conduct or 
behavior.  Certainly from that point of view, it was an 
emergency situation.  And from all accounts, probably, from 
the point of view of his health and certainly his well-being, 
it was as well.  

Since all involved in this claim except VA seem to have 
perceived it as an emergency, it is that perception that is 
paramount under these circumstances.

By any definition, whether objective or subjective in nature, 
the Board finds that the veteran's care from March 1 to March 
8, 1994 at the Community Medical Center in Missoula, Montana 
must be considered reasonable and clearly within the 
contextual definition of an "emergency".  There is no sound 
basis for concluding that the veteran should have been 
expected to go to VA.  

This conclusion is entirely consistent with the Court's 
admonitions to look for and find an equitable, infinitely 
responsible, accommodation for the seriously ill and badly 
disabled veteran's problems and is in concert with both the 
spirit and letter of the pertinent regulations relating 
thereto.  

Accordingly, VA is obligated to provide reimbursement for 
medical expenses incurred in connection with the veteran's 
unauthorized private medical care from March 1 to March 8, 
1994 at the Community Medical Center in Missoula, Montana, 
pursuant to the provisions of 38 U.S.C.A. § 1728.


ORDER

Reimbursement for the expenses associated with a period of 
unauthorized care from March 1 to March 8, 1994 at the 
Community Medical Center in Missoula, Montana, is granted, 
subject to the regulations pertaining to the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

